DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Greg Schivley on 7/23/2021.

The application has been amended as follows to overcome any possible art rejections and place the application in condition for allowance:

IN THE CLAIMS
Please amend claim 1 as follows:
 (Currently Amended) A butterfly valve for shutting off or regulating a medium, which flows through a pipeline, in a pipeline, containing a housing, comprising:
a housing configured in one piece, a disc and a shaft, 
wherein the disc can be pivoted along the shaft between an open position and a closed position, the disc having a core composed of plastic and a shell composed of plastic, 
wherein the plastic of the core and the plastic of the shell are different; 
is a plate with a ribbed structure having webs with cutouts between the webs, the cutouts extending radially outwardly from a central axis of the plate towards an edge of the plate, with the plastic of the shell extending through the cutouts from one side of the shell to an opposite side of the shell; and
wherein the shaft is configured as a plug-in shaft, 
wherein the plug-in shaft is configured as a separate part and is plugged through the disc.

Allowable Subject Matter / Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, the prior art alone or in combination does not teach/disclose the applicant’s claimed invention, including, and in combination with other recited limitations, the one piece housing with a disc having a core made of plastic and a shell of a different plastic with the core being a plate having a ribbed structure with webs and cutouts that extend radially outward from a central axis of the plate towards an edge of the plate and the shaft plugged through the disc.
The closest prior art of record includes the following:
	Asahi Yukizai Corp. (EP248955) discloses a disc valve with a core and a shell.  However, as shown in figure 2, the core is not a plate with cutouts extending radially outward from a central axis toward an edge of the plate as element 32 is shown to be a wire mesh structure while a plate is a substantially solid and thin piece of material that is usually circular.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753